Ellison, J.
*3Statement *2This action is on a promissory note given to plaintiff by S. J. Relso and John Lodge as premium on a policy of fire insurance issued by plaintiff to the “Trustees of the Cumberland Presbyterian *3Church.” The face of the note does not disclose what it was given for and it is signed by the ** parties aforesaid individually. It is however agreed that the note was signed by the parties as trustees for the church and that these parties had no further interest in the building than as members of the congregation. It is further agreed that the church is an “unincorporated voluntary association.” Under this state of case the finding below should have been for plaintiff instead of against it.
nmes: ePnncipai í¡onary associa' Giving to the agreement the effect that though the note is signed by the parties as individuals, yet their act in signing was as trustees for the church, yet since the church was an unincorporated voluntary association of people it was not an entity capable of making a contract and did not. make a contract on which, it could dgsued. In other words, if the signers of the note seek to escape liability on the score of agency, they must produce a responsible principal. Heath v. Goslin, 80 Mo. 310; Lapsley v. McKinstry, 38 Mo. 245. “An unincorporated association is no person and has not the power to sue or to be sued. When such an association has been organized and is conducted for profit, it will be treated as a partnership, and its members will be held liable as partners. But in ease of religious and eleemosynary associations the members and managing committees who incur the liability assent to it, or subsequently ratify it, become personally liable.” Burton v. Grand Rapids School Furniture Co. (Court of Civil Appeals, Texas, 1895). The judgment should have been for plaintiff, and not so being, it is reversed and the cause remanded.
All concur.